DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/507,922, filed 07/10/2019, claims domestic benefit from US Provisional Application 62/697,554, filed 07/13/2018, and is a Continuation in Part (CIP) of 15/795,449, filed 10/27/2017, now abandoned, and parent application 15/795,449 claims domestic benefit from US Provisional Application 62/422,290, filed 11/15/2016.
All possible effective filing dates are after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s communication of Jan. 21, 2021.
Claims 7-21 are pending, of which claims 7, 11, and 15 are independent.
Claims 1-6 have been cancelled, claims 19-21 are newly added, and claims 7-9 and 11-17 have been amended.  
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 7-21 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 7-10 and 19 are method claims.  Claims 11-14 and 20 are device claims that recite a device comprising: a processor operative to perform the method recited in method claims 7-10 and 19. Claims 15-18 and 21 are non-transitory computer-readable medium claims, respectively comprising computer-readable instructions for the methods of claims 7-10 and 19.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 7-21 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 7-21 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
As stated in the preamble of independent claim 7, the method claims 7-10 and 19 recite a “method for embezzlement risk modeling to facilitate insurance-based asset protection”. 
Likewise, the apparatus claims 11-14 and 20, and non-transitory computer-readable medium claims 15-18 and 21, respectively recite features analogous to claims 7-10.
In addition, see the following claimed step in independent claim 7 (emphasis added): "apply, by the embezzlement risk analysis device, one or more weighting factors to one or more characteristics of one or more disclosable events extracted from the retrieved embezzlement risk data to generate at least one risk score”. Independent claims 11 and 15 both recite a similar step. 
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017): 
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

Moreover, claims 7-21 recite “Mathematical Concepts", specifically “Mathematical Relationships”, “Mathematical Formulas or Equations”, and “Mathematical Calculations”, as discussed in MPEP §2106.04(a)(2) Part (IV), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.  
See the following claimed step in independent claim 7 (emphasis added), which “to generate a risk score”: 
applying, by the embezzlement risk analysis device, one or more weighting factors to one or more characteristics of one or more disclosable events extracted from the retrieved embezzlement risk data to generate at least one risk score, wherein the disclosable events comprise historical events associated with the trusted entity and the weighting factors are determined based on applicability of each of the disclosable events to trustworthiness of the trusted entity with respect to managing the financial assets. 

Independent claims 11 and 15 both recite a similar step. 
In addition, see the following claimed step in independent claim 7: 
determining, by the embezzlement risk analysis device, when the risk score exceeds a stored threshold, wherein the risk score comprises an indication of a risk of loss of the financial assets made available to the trusted entity[.]

Independent claims 11 and 15 both recite a similar step.
A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
Furthermore, according to MPEP § 2106.04(a)(2)(I)(A), an example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1054, 123 USPQ2d 1100, 1108 (Fed. Cir. 2017), in which the patent disclosed processing an application for financing a purchase. 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 7, 11, and 15 recite the following, but do not define what constitutes “embezzlement risk data”, or how they are determined: 
retrieving, by an embezzlement risk analysis device and from one or more embezzlement risk data source devices via one or more application programming interfaces (APIs) made available by the embezzlement risk data source devices, embezzlement risk data for at least one trusted entity in response to an insurance underwriting request received from an underwriting computing device via one or more communication networks, wherein the insurance underwriting request comprises a request to underwrite an insurance policy that protects against loss of financial assets managed by the trusted entity;

Moreover, independent claims 7, 11, and 15 recite, but do not recite what the “weighting factors” are, or how they are determined, or what the “disclosable events” are, or how they are “extracted from the retrieved embezzlement risk data”: 
applying, by the embezzlement risk analysis device, one or more weighting factors to one or more characteristics of one or more disclosable events extracted from the retrieved embezzlement risk data to generate at least one risk score, wherein the disclosable events comprise historical events associated with the trusted entity and the weighting factors are determined based on applicability of each of the disclosable events to trustworthiness of the trusted entity with respect to managing the financial assets. 

Most importantly, the independent claims do not recite how the “one risk score” is calculated, expect in broad generalities such as “applying … one or more weighting factors to one or more characteristics of one or more disclosable events extracted from the retrieved embezzlement risk data to generate at least one risk score”.
Therefore, all of the independent claims attempt to monopolize the “abstract idea”.
The dependent claims fail to remedy these deficiencies.
In regards to Step 2B of the Alice/Mayo analysis, claims 7-21 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The independent claims 7, 11, and 15 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added): 
Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017): 
Under Alice’s second step, the only components disclosed in the specification for implementing the asserted method claims are unambiguously described as “conventional.” See supra Background § I. These components do not supply an inventive concept. See Alice, 134 S. Ct. at 2359 (holding that the implementation of an abstract idea using computer functions that are “‘well-understood, routine, conventional activit[ies]’ previously known to the industry” did not supply an inventive concept (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79 (2012))). Moreover, here, as in Alice, considering the method steps of the representative claims as an “ordered combination” reveals that they “amount to ‘nothing significantly more’ than an instruction to apply [an] abstract idea” using generic computer technology. See Alice, 134 S. Ct. at 2359–60 (quoting Mayo, 566 U.S. at 79).

The following outputting step in independent claims 7, 11, and 15, is “Insignificant Extra-Solution Activity” (post-solution activity) as discussed in MPEP § 2106.05(g):
automatically generating, by the embezzlement risk analysis device, and outputting via the one or more communication networks, an electronic insurance policy document in response to the insurance underwriting request, when the determination indicates that the risk score exceeds the stored threshold, wherein the electronic insurance policy document comprises an indication of a premium determined based on the risk score and retrieved investment data associated with the financial assets.

Regarding the apparatus claims claims 11-14 and 20
The claims 7-21 merely recite features common to general purpose computers, so they fail to recite additional elements that would be sufficient to amount to “significantly more” technologically than the abstract idea. 
In regards to dependent claims 8, 12, and 16, they merely further define the abstract idea by adding a step of authenticating data in order to determine when the “trusted entity” is registered or approved. 
In regards to dependent claims 9, 13, and 17, they merely further define the abstract idea by outputting a negative insurance underwriting decision.
In regards to dependent claims 10, 14, and 18, they merely further define the abstract idea by reciting that the risk score is calculated when the embezzlement risk data includes “disclosable events”, or outputting a positive insurance underwriting decision when there are no “disclosable events”.
In regards to dependent claims 19, 20, and 21, they merely further define the abstract idea by further defining the “disclosable events” as comprising certain characteristics (type, fine amount, date, settlement money, severity).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 11, 15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0324942 A1 to Rogers et al. (“Rogers”. Eff. Filed June 18, 2009.  Published Dec. 23, 2010) in view of US 2015/0363717 A1 to Lim (“Lim”, Filed.  June 11, 2014, Published Dec. 17, 2015) in view of the definition of “Embezzle” at Dictionary.com, taken from Collins English Dictionary - Complete & Unabridged 2012 Digital Edition (“Dictionary.com”, Published 2012). 
In regards to claim 7, Rogers discloses: 
7. (Currently Amended) A method for embezzlement risk modeling to facilitate insurance-based asset protection, the method comprising:

retrieving, by an embezzlement risk analysis device and from one or more embezzlement risk data source devices via one or more application programming interfaces (APIs) made available by the embezzlement risk data source devices, embezzlement risk data for at least one trusted entity in response to an insurance underwriting request received from an underwriting computing device via one or more communication networks, wherein the insurance underwriting request comprises a request to underwrite an insurance policy that protects against loss of financial assets managed by the trusted entity;

(See Rogers, para. [0027]: “Server 230 is in communication with server 220, and may provide SOA functionality, including accessing various databases for purposes of validating, verifying, enhancing, enriching and/or augmenting received data. For example, for requests for proposals for automotive insurance, server 230 may include modules for accessing one or more sources of data including databases having motor vehicle records (MVR) and vehicle identification (VID) data. Server 230 may include business rules that result in accessing one or more sources of data depending on the type of risk for which a proposal is sought. By way of example, business rules may specify, for a variety of risks, that server 230 will access geographic data, which may be referred to as geographic information services (GIS).”)

(See Rogers, para. [0028]: “The received data may also be augmented, enhanced and enriched by adding data not contained in the request to provide a proposal. Such additional or augmented data may include data from any of the databases noted above. By way of example, a database having risk scores, if applicable, may be accessed. Various types of risk scores, such as insurance risk scores associated with individuals, and flood risk scores, are known in the art. An insurance score, which may also be associated with an individual, may be accessed from a database. Tools such as those commercially available from Trillium Software Systems for data cleansing and standardization may be employed. Business rules may provide that server 230 accesses CDR data.”)



The Examiner interprets that the claimed “embezzlement risk data source” and “request to underwrite an insurance policy that protects against loss of financial assets managed by the trusted entity” are examples of intended use that can be handled by Rogers.


determining, by the embezzlement risk analysis device, when the risk score exceeds a stored threshold, wherein the risk score comprises an indication of a risk of loss of the financial assets made available to the trusted entity: and

(See Rogers, Fig. 4 and para. [0032]: “Risk assessment rules module 475 applies various rules to the updated and enhanced request for proposal and provides as an output a score. The score may be employed by an operator to determine whether to provide a proposal. If a proposal is to be provided, then the data is provided to underwriting system 480.”)

Also, according to MPEP § 707.07(f), form paragraph 7.37.09, “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.”  

The Examiner interprets that the claimed “risk of loss of the financial assets made available to the trusted entity” are examples of intended use.  Rogers’s “The score may be employed by an operator to determine whether to provide a proposal” constitutes a different intended use.

automatically generating, by the embezzlement risk analysis device, and outputting via the one or more communication networks, an electronic insurance policy document in response to the insurance underwriting request, when the determination indicates that the risk score exceeds the stored threshold, wherein the electronic insurance policy document comprises an indication of a premium determined based on the risk score and retrieved investment data associated with the financial assets.

 (See Rogers, Fig. 8 and para. [0039]: “Referring now to FIG. 8, a process flow is shown. A processor may receive 805 via a communications interface data including a request for a quote to provide insurance services with respect to a first risk. The processor may validate and augment 810 the received data with respect to one or more sources of data. The processor may determine 815 based on the validated and augmented received data whether a quote will be provided with respect to the first risk. The processor may provide 820 an output signal including the received data and at least a portion of the updated data to a third party server.”)

Also, according to MPEP § 707.07(f), form paragraph 7.37.09, “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.”  

indication of a premium determined based on the risk score and retrieved investment data associated with the financial assets” are examples of intended use.  Rogers refers to it as “a request for a quote to provide insurance services with respect to a first risk”.

However, under a conservative interpretation of Rogers, it could be argued that it does not explicitly teach the following claimed features, which are disclosed by Lim:
applying, by the embezzlement risk analysis device, one or more weighting factors to one or more characteristics of one or more disclosable events extracted from the retrieved embezzlement risk data to generate at least one risk score, wherein the disclosable events comprise historical events associated with the trusted entity and the weighting factors are determined based on applicability of each of the disclosable events to trustworthiness of the trusted entity with respect to managing the financial assets;

(See Lim, para. [0068]: “In response to the identification of potential insurance fraud, the system may determine, step 820, an UAV insurance injury data applicability score for the potential insurance fraud. The UAV insurance injury data applicability score may be based on accessing values of one or more factors, applying weighting factors to the values, summing the weighted values, and normalizing the resulting sum.”)

Also, according to MPEP § 707.07(f), form paragraph 7.37.09, “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.”  

The Examiner interprets that the claimed “historical events” and “applicability of each of the disclosable events to trustworthiness of the trusted entity with respect to managing the financial assets” are examples of intended use.  Lim’s “UAV insurance injury data” constitutes a different intended use.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for responding to “a request for a quote to provide insurance services with respect to a first risk”, as taught by Rogers above, with the method for fraud detection, as taught by Lim above, because Lim discloses the use of a UAV (drone) to provide data that can be used in insurance policy decisions (see Lim’s Abstract).  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, under a conservative interpretation of Rogers and Lim, it could be argued that neither explicitly teaches “embezzlement” detection (as claimed), and that instead the Lim reference discloses “fraud” detection.
Dictionary.com definition of “embezzle” is “to appropriate fraudulently to one's own use, as money or property entrusted to one's care.”  Therefore, the Examiner interprets “embezzlement” as being an example of “fraud”.
It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for fraud detection, as taught by Lim above, with the definition of “embezzle”, as further taught by Dictionary.com above, because embezzlement is an example of fraud.  
Also, according to MPEP § 707.07(f), form paragraph 7.37.09, “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.”  
Given that “embezzlement” is one example of “fraud”, and UAV surveillance can detect evidence of embezzlement in the same manner that it can detect evidence of insurance fraud (for embezzlement: video footage of suspect with expensive car, etc.  For insurance fraud: video footage of suspect exercising despite disability claim). There is no structural difference between the claimed invention and the cited prior art (Lim, that uses a UAV or drone), so the difference between the claimed invention and the prior art is merely a difference in “intended use”.
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to independent claims 11 and 15, they are rejected on the same grounds as independent claim 7. 
In regards to dependent claim 19, Lim discloses the following: 
19.    (New) The method of claim 7, wherein one or more of the characteristics of one or more of the disclosable events comprise a type, a fine amount, a date, a settlement amount, or a severity.

(See Lim, para. [0021]: “Similarly, if cameras on a UAV obtain video images of an individual walking slowly and with a limp, this may be an indication that suspicions of fraud in connection with severity of a leg injury are not correct. The UAV may be able to collect certain information such as documented images that help make the fraud determination and thus will help the insurance company manage the claim to the benefit of the public and other insureds.”)

(See Lim, para. [0067]: “By way of example, a workers compensation claim involving a diagnosis of a sprained ankle may be associated with a baseline parameter of recovery within a period varying from four to eight weeks dependent on age of the claimant and severity of the injury. The received data may indicate that the claimant is still reporting symptoms preventing walking without pain or support ten weeks after the injury, which may be identified by a system of the invention as an indicator of potential insurance fraud.”)

In regards to claims 20 and 21, they are rejected on the same grounds as claim 19. 

Claim 8, 9, 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Lim in view of Dictionary.com as applied to independent claims 7, 11, and 15 above, and further in view of US 2011/0093348 A1 to Hudson et al. (“Hudson”, Filed Aug. 12, 2010.  Published Apr. 21, 2011). 
In regards to claim 8, 
8.    The method of claim 7, wherein the insurance underwriting request comprises trusted entity data for the trusted entity and the method further comprises:

Rogers Fig. 8, step 810 is “Validate and augment the received data”, and para. [0027] discloses the following:
 [0027] Server 220 may include one or more processors and memory devices having code stored therein, which code, when executed by a processor, causes the processor to perform functions including validating and verifying received data by comparing received data with data in one or more sources of data, and of augmenting, enhancing and enriching received data with additional information from one or more sources of data, such as computerized databases. The sources of data may be local sources of data to server 220, may be on a carrier's internal network, or may be accessed via requests passed over a network, such as the Internet, to a third party server. Server 220 may serve as a data verification and validation module. The term “module,” as used herein, includes computer hardware, including processors and memory devices, having loaded program code causing the processor and other devices to perform particular functions. Validation functions may include applying business rules to determine whether the received data are internally consistent and complete. Validation functions may also include verifying the accuracy of data against one or more sources of data, which may include one or more databases internal to the carrier or external databases accessed over a network.

However, under a conservative interpretation of Rogers, it fails to specifically disclose or suggest:
authenticating, by the embezzlement risk analysis device, the trusted entity based on a correlation of a Central Registration Depository (CRD) number or one or more designations included in the trusted entity data to determine when the trusted entity is registered or approved; and

In contrast, Hudson expressly discloses the following:

FINRA is the acronym for the Financial Industry Regulatory Authority that maintains all CRD ( Central Registration Depository) licensees. A CRD license is granted to broker/dealers in the investment industry and includes members of broker dealers--investment bankers, stock brokers, fund managers, investment advisers and other professionals. The CRD license list of FINRA may be accessed by a number of interne linking sites, but is easily accessed on www.finra.org.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for fraud detection, as taught by Rogers above, with the CDR database, as further taught by Hudson, because Hudson discloses in para. [0044]: “The CRD license list of FINRA may be accessed by a number of interne linking sites, but is easily accessed on www.finra.org”.  Therefore the CRD license list would be useful in preventing embezzlement, and in declining to issue on an embezzlement insurance policy for a potential insured individual who is not on the list.
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to claim 9, it depends from claim 8, as discussed in the preceding paragraph. Lim discloses the following features: 
9.    (Currently Amended) The method of claim 8, further comprising,

generating, by the embezzlement risk analysis device, and outputting via the one or more communication networks, a negative insurance underwriting decision in response to the insurance underwriting request, when the determination indicates that the risk score does not exceed the stored threshold or that the trusted entity is not registered or approved.

(See Lim, claim 19: “The computer implemented method of claim 18, wherein the insurance workflow process comprises one of denying a claim, cancelling a policy, re-underwriting a policy, re-rating a policy, generating an offer for additional or extended insurance coverage, and instituting a stop payment.”)

(See Lim, para. [0061]: “In the event that the image processing does not indicate a match between the approved driver or drivers and the drivers shown in images obtained by the UAVs, in embodiments if above a threshold level of confidence of a failure to match, a policy action may be initiated.”)

In regards to claims 12-13 and 16-17, they are rejected on the same grounds as claims 8-9, respectively. 
Claim 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Lim in view of Dictionary.com as applied to independent claims 7, 11, and 15 above, and further in view of US 2006/0053038 A1 to Warren et al.  (“Warren”, Filed Sep. 8, 2004.  Published Mar. 9, 2006).
In regards to claim 10, under a conservative reading of Rogers, Lim, and Dictionary.com, they do not expressly disclose the following, but Warren does: 
10.    The method of claim 7, further comprising:

determining, by the embezzlement risk analysis device, when the embezzlement risk data includes the disclosable events, wherein the risk score is generated and the determination when the risk score exceeds the stored threshold is made, when the determination indicates that the embezzlement risk data includes the disclosable events; and 

(See Warren, para. [0014]: “The vehicle monitor may operate to collect a variety of information or operating parameters including the times during which the vehicle is operated, the geographic areas or sub-areas within which the vehicle is operated and the speeds at which the vehicle is operated. Other parameters could also be monitored by the vehicle monitor and all or only subsets of this information may be used in the determination of the driver score.”)

The Examiner interprets that Warren’s use of “vehicle data” instead of the claimed “event data” is a difference of “intended use”.

(See Warren, para. [0015]: “The determination of the driver score can be accomplished by the vehicle monitor, by a central system or by a combination of both. In addition to the driver score, other extrinsic data such as claim propensities, vehicle types, driver records and demographics may also be used in determining or adjusting the terms of the insurance policy. In addition, this extrinsic data may also be applied in the calculation of the driver score.

The Examiner interprets that Warren’s “driver score” instead of the claimed “embezzlement risk score” is a difference of “intended use”.

generating, by the embezzlement risk analysis device, and outputting via the one or more communication networks, a positive insurance underwriting decision in response to the insurance underwriting request, without generating the risk score or determining when the risk score exceeds the stored threshold, when the determination indicates that the embezzlement risk data does not include any disclosable events.

(See Warren, para. [0012]: “Based at least in part on the vehicle operation data, a driver score is calculated and then the driver score is applied in setting or modifying the terms of the insurance policy either on a retroactive basis or on a forward looking basis.”)

(See Warren, para. [0013]: “In one embodiment of the invention, the vehicle monitor may be used to determine a driver score that serves as input for calculating the terms of a new insurance policy. In another embodiment, the vehicle monitor may be used to determine a driver score that serves as input for modifying the terms of an existing insurance policy. In another embodiment, the driver score can be used to determine whether a party qualifies for insurance.”)

The Examiner interprets that an obvious variation of Warren’s disclosure of using a score to modify the terms of an existing insurance policy (either on a retroactive basis or on a forward looking basis), and of using the score for calculating the terms of a new insurance policy, is to not generate the score because there is insufficient data to do so, and as a consequence the existing insurance policy is not modified.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for determining a risk score for insurance underwriting purposes, as taught by Rogers and Lim above, with the method for determining a driver risk score for insurance underwriting purposes, as further taught by Warren, because according to MPEP § 707.07(f), form paragraph 7.37.09, “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.”  
There is no structural difference between the claimed invention (using financial data to calculate an embezzlement risk score for insurance underwriting purposes) and the cited prior art (Rogers use of risk data to determine a “quote” for an insurance policy, or Lim’s use of video of the insured’s behavior to calculate a fraud risk score for insurance underwriting purposes, and Warren’s use of driving behavior to calculate a driver risk score for insurance underwriting purposes), so the difference between the claimed invention and the prior art is merely a difference in “intended use”.
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to claims 14 and 18, they are rejected on the same grounds as claim 10. 

Response to Amendment
Re: Drawings
The objection to Figures 1 and 3-5 has been withdrawn, in response to Applicant’s submission of replacement drawings on Jan. 21, 2021. 

Re: 35 USC § 101 Rejections
The 35 USC § 101 rejections of claims 7-18 have been amended, and new 35 USC § 101 rejections have been applied to the newly added claims 18-21, all as necessitated by Applicant’s amendments to the claims. 



Re: 35 USC § 103 Rejections
The 35 USC § 103 rejections of claims 7-18 have been amended, and new 35 USC § 103 rejections have been applied to the newly added claims 18-21, all as necessitated by Applicant’s amendments to the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0330594 A1 to Roberts et al. (“Roberts”. Eff. Filed May 6, 2014. Published Nov. 6, 2014).  See, for example, para. [0016] (emphasis added): 
[0016] In some embodiments, the system further comprises: one or more underwriter computer storage devices storing underwriting rules; one or more underwriter computer processors in communication with the one or more underwriter computer storage devices; an underwriter communications device in communication with the one or more underwriter computer processors and the one or more underwriter computer storage devices; and an underwriter program memory. The underwriter program memory is coupled to the one or more underwriter computer processors, and stores program instructions which, when executed by the one or more underwriter computer processors, cause the one or more underwriter computer processors to: receive via the underwriter communications device underwriting data comprising the first data indicative of at least one industrial classification associated with the entity, the third-party platform interface data, and the third-party platform web site data; receive via the underwriter communications device any alert term indicators relating to the entity; process the underwriting data and the alert indicators relating to the entity using the underwriting rules; determine if processing of the underwriting data using the underwriting rules triggered a do not write rule; responsive to a determination that a do not write rule was triggered, generate a refusal to write and end the automated underwriting process; responsive to a determination that a do not write rule was not triggered: determine if additional data is needed to generate an underwriting decision; responsive to a determination that the additional data is needed, generate an inquiry for the additional data and monitor for receipt of the additional data; and responsive to a determination that the additional data is not needed, determine insurance premium pricing for the entity.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

March 23, 2021